Broyles, C. J.
1. The defendant was charged with selling whisky. Several grounds of the amendment to -the motion for a new trial complain that the court allowed, over the objections of the defendant, two named witnesses to testify to the fact that “stills ” had been found near where the defendant lived. In admitting this testimony the court specifically instructed the jury as follows: “ I have admitted the evidence of the stills around the defendant’s house as a circumstance, showing what it may, with regard to his (defendant’s) having the liquor that they claim he got somewhere; that it was his and somebody else’s. I don’t state anything about what is proved, or anything of that kind, nothing as to what the proof is.” The defendant, in his statement to the jury, had said that he-never sold any whisky, because he had nothing to make any out of, and would not know how to make it if he did. Furthermore, another witness testified, with*255out any objection being interposed, as to the existence of stills near the defendant’s house. Under these circumstances the admission of the evidence objected to does not require a new trial.
2. The court in the instruction to the jury just quoted did not intimate or express an opinion as to what had been proved in the case.
3. When considered in connection with the entire charge, there was no error, for any reason assigned, in the following excerpt from the charge: “ When the State shall have shown you that liquor was delivered and a price agreed upon, I charge you that would complete the sale, irrespective of whether or not there was anything paid at all for it. If the liquor was delivered and a price agreed upon between the parties, that constitutes a sale under the law, and if any money was not paid, nor anything else of value, it would be á complete sale. There has been some evidence admitted about a check,— not the contents of the check, but about a check, and that it was delivered. You will consider that evidence.”
4. The court did not err in allowing witnesses to testify, over the objections of the defendant, that when the defendant sold the whisky he was paid with a check, the court instructing the jury as follows: “ There has been some evidence admitted about a check,— not the contents of the check, but about a check, and that it was delivered. You will consider that evidence. I have not allowed the contents of the check to be gone into, for it was not insisted by the State that they have accounted for its non-production. But, whether there was a check passed or whether there was not a cheek passed, if you are satisfied in this case beyond a reasonable doubt that the defendant delivered the whisky and that a price was agreed upon between him and the purchaser at the time, as I have charged you, that would complete the sale, whether there was a check passed or whether there was not a check passed, or whether there was any money paid or not. ”
5. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Lulce, J., concurs. Bloodworth, J., dissents.